 

Case 4:18-cr-01369-JGZ-LAB Document 38 Filed 08/22/19 Page 1 of 2

 

 

 

 

 

 
     

 

       

V__ FILED eommeeene LODGED
RECEIVED COPY
UNITED STATES DISTRICT COURT AUG 22 201
DISTRICT OF ARIZONA CERRO DRTRIGTTOURT

 

 

 

 

 

AINTIFF(S)
CASE NO. 4:18-CR-01369

JONATHAN LEE RICHES,
DEFEI

 

NDANT

MOTION TO MODIFY STANDARD CONDITION OF PROBATION TO TRAVEL
OUTSIDE OF THE DISTRICT & MOTION FOR COUNSEL

 

 

Comes Now, the Plaintiff, Jonathan Lee Riches, m Pro - Se, Moves to modify a standard condition of
my probation which commenced March 29, 2019 & Seeks Counsel to handle this motion.

 

Tam asking for the ability to travel freely within the United States wath a minimum of 48 hours

advanced notice to my USPO

 

Please allow me to further elaborate on my request.
1) I reside alone in the State of Florida, in a home owned by my elderly parents that I rent from them.
Ihave no other family that live in the State of Florida.

2) My elderly parents reside in Chester County Pennsylvania. Living in the same home they resided
at for almost 40 years. I also lived in that same home for all my life up to 2018, where I now live in
Florida. Most of my extended famuly live in Pennsylvania.

3) My elderly parents are both over 65 years old, and both are retired. Both my Parents have health
issues and physical Limitations. My mother is a breast cancer survivor requiring daily therapy for her
incurable lymphedema condition, which greatly reduces her overall mobility.

4) My elderly parents are taking steps to sell their home in Pennsylvania and move to Florida within
the next 12 to 18 months.
 

Case 4:18-cr-01369-JGZ-LAB Document 38 Filed 08/22/19 Page 2 of 2

 

3) My elderly parents home in Pennsylvania sits on over an acre of wooded land, and is in significant

need of repairs and remodeling prior to sale.

6) I have been meeded to assist my elderly parents in Pennsylvania twice within the past 6 weeks. My
Federal Probation Officer on this case authorized my permission to travel to Pennsylvania. No
problems or incidents occured during those travels.

 

7) I anticipate additional more frequent visits to Pennsylvania to assist my elderly parents,
patticularly in light of their impending move.

8) lam my elderly parents eldest child and only son. My elderly parents rely on me to accomplish
tasks they find to be overwhelming due to ther age and physical limitations.

9) A continued high level of fam
postive steps im my life.

ly contact and support benefits me emotionally as I continue to take

 

My USPO has been responsive thus far in regards to my travel requests, and this request is in no way
a reflection of dissatisfaction with the Probation Officer. This modification to my probation terms
will provide a more efficient process for both parties, while ensuring my whereabouts will always be
communicated and known by my USPO.

 

Tam anon violent offender and most definitely not a flight risk. As a case im point, I traveled to
Arizona without imcident during the time period of September, 2018 when I was arraigned and
released on my own recognizance on this case, and returned back to Arizona for my sentencing
March, 2019. Further, while I was on pre-trial release on this case I traveled to Pennsylvania to spend
thanksgiving and Christmas with my Elderly Parents without incident.

Tam also a middle age man. I am 42 years old.

The Courts approval of my requested probation term modification will allow me the ability to more
easily assist my aged parents while maintaining postive healthy relationships with them. Where,
Plaintfiff respectfully prays this honorable court with grant his motion for relief.

Respectfully, a“ —
“specs ——_ — S20-/9

Jonathan Lee Riches
P.O. BOX 51
Tarpon Springs, Fl 34688
